Citation Nr: 1024385	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-14 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1957 
to February 1959.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an August 2006 
rating decision by the Oakland, California, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In March 2010, a Travel Board hearing was held before the 
undersigned sitting at the Oakland RO.  Following that 
hearing, the Veteran submitted directly to the Board a number 
of medical records and some argument.  Pursuant to 38 C.F.R. 
§ 20.1304(c), the Board is not able to review newly submitted 
evidence without there being a waiver of initial review of 
that evidence by the Agency of Original Jurisdiction (AOJ), 
which in this case is the Oakland RO.  However, a review of 
the Veteran's submissions of both VA and private medical 
records reveals that this evidence consists of duplicate 
copies of records that were already of record before the last 
adjudication of his case by the Oakland RO in September 2009 
by way of a Supplemental Statement of the Case (SSOC).  While 
there is an unexplained slight difference between the copy of 
the July 14, 2009, VA audiological evaluation clinical record 
that was submitted and the one already of record, with there 
being some additional information on the copy submitted by 
the Veteran, the audiogram results information on both copies 
is exactly the same, and the other information is fully 
consistent with the other evaluation information of record 
showing a moderate to severe level of sensorineural hearing 
loss.  Accordingly, the Board finds that there is no 
potential for harm to the Veteran in considering both 
versions of this record in a way that is most favorable to 
him, and without seeking a waiver since it was already 
considered in substance by the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is 
manifested by Level I hearing in the right and left ears.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic 
Code 6100, 4.86 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  
Proper notice from VA must be provided prior to an initial RO 
decision on a claim and must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  VCAA notice requirements apply to all five elements 
of a service connection claim, including:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
Defective timing or content of VCAA notice is not prejudicial 
to a claimant if the error does not affect the essential 
fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki 
v. Sanders/Simmons, 556 U.S. __ (2009).  

"In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled."  
Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 
Vet. App. 112, 116-17 (2007) (noting that once an initial VA 
decision awarding service connection and assigning a 
disability evaluation and effective date has been made, 
section 5103(a) notice is no longer required).  Additionally, 
where service connection has been granted, the claimant bears 
the burden of demonstrating prejudice from defective notice 
with respect to downstream elements such as effective dates 
or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 
137 (2008).  Here, the Veteran appealed the initial 
evaluation assigned from a grant of service connection and 
has not alleged any prejudice due to a defective notice.  
Accordingly, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  
38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  
The Veteran's service treatment records, VA medical records, 
and identified private medical records have been obtained.   
At the March 2010 hearing, the Veteran stated that he 
received his hearing examinations at the Palo Alto, 
California, VA Medical Center (VAMC).  Those examinations and 
other medical records from the VAMC are associated with the 
claims file.  The Veteran did not report any other ongoing 
treatment for his hearing loss.  Additionally, the Veteran 
provided testimony regarding his disability at a March 2010 
Board hearing.  

VA provided the Veteran with medical examinations in May 2006 
and February 2009.  In Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that in addition to providing 
objective test results, a VA audiological examination report 
must address the functional effects caused by a hearing 
disability because an extraschedular evaluation under 38 
C.F.R. § 3.321(b) "does not rely exclusively on objective 
test results to determine whether a referral for an 
extraschedular rating is warranted."  The Court also noted 
that VA's policy requiring VA audiologists to describe the 
effect of a hearing disability on occupational functioning 
and daily activities facilitates extraschedular 
determinations by requiring VA audiologists to provide such 
information.  Martinak, 21 Vet. App. at 455.  

The May 2006 and February 2009 VA examiners did not address 
the functional effects caused by the Veteran's bilateral 
hearing loss disability.  Nevertheless, the claims file does 
contain evidence indicating that the Veteran has difficulty 
hearing women and children, difficulty hearing in business 
meetings and at the movies, and that he makes accommodations 
for his hearing loss such as sitting close in classes and 
lip-reading.  Therefore, although the VA examinations are 
defective under Martinak, the Board finds that no prejudice 
results to the Veteran because the functional effects of his 
hearing loss disability are adequately addressed by the 
remainder of the record and are sufficient for the Board to 
consider whether referral for an extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(b).  The record does not 
indicate that any other additional relevant evidence is 
available and not part of the claims file.  See Pelegrini, 18 
Vet. App. at 121-22.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, 
Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also 
Dingess/Hartman, 19 Vet. App. at 486.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this issue, the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  This rule, however, does 
not apply here because the current appeal is based on the 
assignment of an initial rating for a disability following an 
initial award of service connection.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous 
with the claim and the initial rating decision are most 
probative of the degree of disability existing when the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous."  Fenderson, 12 Vet. App. at 126.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time.  Fenderson, 12 Vet. App. at 126.  When adjudicating a 
claim for an increased initial evaluation, the relevant time 
period is from the date of the claim.  Moore v. Nicholson, 21 
Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. 
Shinseki, 555 F.3d 1369 (2009).

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria.  See 38 C.F.R. §§ 4.85, 4.86.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz.  Under the Schedule, 
such audiometric test results are translated into a numeric 
designation ranging from Level I to Level XI, in order to 
evaluate the degree of disability from bilateral service-
connected defective hearing.  An examination must be 
conducted by a state-licensed audiologist, include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test, and are to be conducted without the 
use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment.  If the puretone 
threshold is greater than 55 decibels at each of four 
specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 
4000 Hertz), or if the puretone threshold is 30 decibels or 
less at 1000 Hertz and simultaneously 70 decibels or more at 
2000 Hertz, VA must determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86.

The Board notes that a March 2007 private audiogram and an 
April 2007 VA audiogram are in graph form without interpreted 
results.  The Board is permitted to interpret the graphical 
representations contained in the audiograms into numerical 
results.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  
The March 2007 private audiogram is unclear and the Board is 
unable to interpret the audiological findings.  The April 
2007 audiogram is sufficiently clear and the findings appear 
consistent with other findings of record.

In various submissions, including August and November 2007 
lay statements and the May 2009 substantive appeal, the 
Veteran reported that he is tone deaf and has difficulty 
hearing women and children.  At the March 2010 Board hearing, 
the Veteran reported that he has difficulty hearing movies, 
female voices, and children.  He compensates for his hearing 
loss by reading lips.  He reported that he takes classes at 
Santa Clara University and must sit close to the professor to 
hear.  The Veteran also stated that he remained employed as a 
stockbroker.  Socially, he has to pay close attention, but he 
is still able to play golf and handball and go to the gym.  
The Veteran reported that he does not want hearing aids as he 
does not want to wear them unless it is absolutely necessary 
to do so.  

A December 2005 VA medical record diagnosed bilateral hearing 
loss.  A January 2006 VA record noted speech discrimination 
of 96% in the right ear and 92% in the left ear.  A May 2006 
VA audiological examination was conducted upon a review of 
the claims file.  Pure tone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
25
70
LEFT
15
10
15
40
75

The puretone threshold average was 34 in the right ear and 35 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in both ears.

An April 2007 VA audiological evaluation was conducted.  The 
results were charted, but not listed.  A reading of the chart 
indicates that pure tone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
30
80
LEFT
15
10
15
35
75

The puretone threshold average was 36 in the right ear and 34 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in both ears.  

A February 2009 VA audiological examination was conducted 
upon a review of the claims file.  Pure tone thresholds, in 
decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
85
LEFT
20
15
20
50
80

The puretone threshold average was 39 in the right ear and 41 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 100 in 
the left ear.  

An April 2009 private audiological evaluation noted bilateral 
hearing loss and speech discrimination of 96 percent in the 
bilateral ears.  The Veteran reported that his hearing loss 
affected him in meetings, small groups, and ambient noise.  

A July 2009 VA audiological evaluation noted pure tone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
/
25
20
35
85
LEFT
/
20
15
50
80

The puretone threshold average was 41 in the right ear and 41 
in the left ear. Speech audiometry revealed speech 
recognition ability of 96 percent in the bilateral ears.

The Board concludes that the evidence of record does not 
support entitlement to an initial compensable evaluation for 
bilateral hearing loss.  First, there is no exceptional 
pattern of hearing impairment because the puretone thresholds 
from 1000 to 4000 Hertz were not 55 decibels or more and the 
puretone threshold was not 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.  
Second, the May 2006 VA examination, April 2007 VA 
evaluation, February 2009 VA examination, and July 2009 VA 
evaluation each demonstrate that right and left ear hearing 
impairment represent Roman numeral designations of Level I.  
See 38 C.F.R. § 4.85(b)-(f), Table VI.  Using Table VII, the 
numeral designations of Level I hearing acuity in the right 
and left ears translate to a noncompensable evaluation.  See 
38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The 
assignment of schedular disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria from which the Board cannot deviate.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In that regard, the 
Board acknowledges that the apparent distinction between the 
mechanical application of the rating criteria and the 
diagnostic descriptions sometimes included with examination 
results by audiological examiners, such as moderate to severe 
sensorineural hearing loss, can be confusing.  However, all 
of the descriptive and objective clinical information that is 
obtained during an audiological examination has been built 
into the rating charts that are used to calculate the 
assigned ratings, so this information is fully considered.  

The Board has also given consideration to whether the 
schedular noncompensable evaluation is inadequate, thus 
requiring that the claim be referred to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of an extra-schedular evaluation.  See 
38 C.F.R. § 3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. 
App. 242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably 
raised by the record).  An extra-schedular evaluation is for 
consideration where a service-connected disability presents 
an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 
88, 94 (1996).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of 
the veteran's service-connected disability.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral 
is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 
at 116.  

In this case, the assigned schedular evaluation is not 
inadequate because the diagnostic criteria that are used for 
rating hearing loss do reasonably describe or contemplate the 
severity and symptomatology of the veteran's service-
connected disability.  In that regard, a compensable rating 
may be provided for certain manifestations of service-
connected hearing loss, but the medical evidence in this case 
reflects that those manifestations are not present.  The 
Veteran has described the functional impairment he 
experiences as a result of his bilateral hearing loss, to 
include that he is tone deaf, has difficulty hearing movies, 
female voices, and children, reads lips and sits close in 
classes to compensate, and has difficulty in business 
meetings.  However, the Veteran is able to work, and socially 
he remains able to play golf and handball, even though he 
does need to pay close attention when doing so.  Moreover, he 
is able to do all of these things and still not wear hearing 
aids.  

Consequently, in view of the above, the Board finds that the 
Veteran's bilateral hearing loss symptomatology is fully 
addressed by the applicable rating criteria because the 
criteria contemplates the difficulty the Veteran has hearing 
in all situations.  Additionally, the evidence does not 
demonstrate other related factors.  The Veteran has not 
alleged marked interference with employment, and has not 
required hospitalization due to service-connected hearing 
loss.  Moreover, to the extent that the Veteran's bilateral 
hearing loss disability may interfere with employment, such 
interference is addressed by the schedular rating criteria.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In the absence of 
any additional factors, referral of this appeal for 
consideration of an extraschedular rating is not warranted.

Accordingly, an increased evaluation for bilateral hearing 
loss is not warranted at any time during the pertinent time 
period as a compensable rating may not be assigned for any 
part of the rating period.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2009); Hart, 21 Vet. App. at 509-10.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, this doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An initial compensable evaluation for service-connected 
bilateral hearing loss is denied.



____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


